Citation Nr: 1619636	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to February 1986, May 1994 to September 1994, May 1995 to September 1995, May 1996 to September 1996, April 1997 to September 1997, May 1998 to August 1998, April 1999 to September 1999, August 2001 to May 2003, October 2003 to July 2005 and August 2005 to December 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, including VA and private treatment records, was received after the statement of the case was issued in November 2012; the Veteran verbally (and in writing) waived RO consideration of such evidence during the Board hearing.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that further development of the record is needed for a proper adjudication of the claim for TDIU.  

Initially, it is noted that the Veteran testified at the Board hearing that he had been enrolled in VA vocational rehabilitation but that he had dropped out.  Although the July 2009 rating decision shows that the evidence reviewed in connection with the Veteran's TDIU claim included his VA vocational rehabilitation records, those records have not been associated with the Veteran's claims file.  In addition, review of the record suggests that the Veteran is in receipt of ongoing VA and private medical treatment.  As such records could contain pertinent information, and VA records are constructively of record, they must be secured.

The Veteran is currently service-connected for obstructive sleep apnea, rated 50 percent; posttraumatic stress disorder (PTSD) rated 50 percent from October 31, 2014; left arm ulnar nerve injury, rated 20 percent; lumbar strain with degenerative arthritis of the spine, rated 10 percent prior to April 13, 2012 and 20 percent after that date; bilateral wrist disorder, each rated 10 percent; bilateral ankle arthritis, each rated 10 percent; left ear traumatic tympanic membrane perforation with tinnitus, rated 10 percent; insomnia with nightmare disorder, rated 10 percent from January 1, 2008 to October 31, 2014; and bilateral tinea pedis, rated noncompensable prior to April 13, 2012 and 10 percent from that date.  In addition, service connection with noncompensable ratings is also in effect for tailor's bunion of both feet, status post fracture of the right ring finger, right ear hearing loss, allergic rhinitis, recurrent pruritis ani, erectile dysfunction, left cubital tunnel surgical scar, bilateral wrist scars, chronic tension/muscular headaches, right zygomatic arch fracture, left eye pinguecula and right ulnar neuropathy, status post ulnar nerve transposition with residual scar.  The combined schedular rating was 80 percent prior to April 13, 2012 (with a temporary total (100 percent) convalescence rating (under 38 C.F.R. § 4.30) from February 23, 2009, through April 1, 2009) and 90 percent after that date.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran's obstructive sleep apnea has been rated 50 percent throughout the appeal period (and his PTSD has been rated 50 since October 31, 2014) and his combined rating was 80 percent prior to October 31, 2014 and 90 percent from that date, he has met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  

The question remaining is whether the Veteran's service-connected disabilities render him incapable of participating in a substantially gainful occupation.  Notably, on his July 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU Application), the Veteran reported that he last worked full-time in October 2008.  His private physician, V. N., M.D., has opined that the Veteran is permanently unable to work as a result of his physical and mental disabilities, a statement from his most recent employer notes that he was let go because he was unable to perform his assigned duties and he has been awarded disability benefits from the Social Security Administration (SSA).  However, the Veteran has testified (and reported on his TDIU Application) that he has taken two years of college courses.  Accordingly, it is unclear from the record whether the Veteran is precluded from all forms of gainful employment considering his education and occupational experience as a result of his service connected disabilities.  To make this determination, the Board finds that further opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received for his service connected disabilities, to specifically include records from Dr. V.N. and complete updated VA treatment records.

2.  Associate the Veteran's VA vocational rehabilitation file with the record on appeal.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

3.  Upon completion of the above, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record from October 2008 to the present, the counselor should offer an opinion regarding the effect the Veteran's service-connected disabilities on his employability, retrospectively and currently, considering his education (graduated from high school and took college courses and has an "aa degree") and occupational experience, but not the effects of age and any nonservice-connected disabilities. 

The consulting vocational specialist should opine whether the Veteran's service-connected disabilities precluded or precludes him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental condition enables him to permit training. 

The VA vocational counselor should provide rationale for the opinion offered.

4.  After completion of the above and any additional development deemed necessary, review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

